

EXHIBIT 10.13




KAR Auction Services, Inc.
Annual Incentive Program
Summary of Terms
2019




























































        

--------------------------------------------------------------------------------








KAR Auction Services, Inc. Annual Incentive Program


Summary of Terms


The following is a summary of the 2019 KAR Auction Services, Inc. Annual
Incentive Program (the “Program”) which is part of the KAR Auction Services,
Inc. 2009 Omnibus Stock and Incentive Plan, as amended and restated on June 10,
2014 (the “Omnibus Plan”). Any awards under the Program are subject to the
approval of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of KAR Auction Services, Inc. (the “Company”). The
Committee has all final authority with respect to administration and
interpretation of the Program. All capitalized terms herein that are not
otherwise defined shall have the meanings given to such terms in the Omnibus
Plan.


Purpose of the Program


The purpose of the Program is to reward eligible employees of the Company with
incentive compensation based on their contributions toward meeting and exceeding
overall Company goals.


Eligibility


Key employees of the Company may participate in the Program as determined by the
Committee.


Effective Date


The Program is effective January 1, 2019. The Company reserves the right to
revise or terminate the Program at any time, with or without advance notice, in
accordance with applicable law.


Performance Period


Each performance period under the Program will be one year in duration and will
coincide with the Company's fiscal year (January 1 – December 31).


Awards


The award is tied to personal performance as well as the financial performance
of the Company or particular business unit, division, region or individual site
during the performance period. The award opportunity is expressed as a
percentage of base salary, which typically will be determined at the end of the
performance period.


The award is tied to specific “threshold,” “target” and “superior” performance
goals. The “threshold” is the minimum performance goal that must be met before
any award is earned. The “target” opportunity represents the award amount
received if the Company meets its targeted financial and, if applicable,
non-financial goals. The “superior” opportunity represents the maximum
performance goal that must be met for a maximum payout. The actual award
opportunities at threshold, target and superior levels of performance are set
forth in an individual’s personalized incentive compensation statement. The
award is conditioned on satisfactory performance of job responsibilities.




2





--------------------------------------------------------------------------------




Performance Goals and Targets


Through the annual planning process, performance goals and targets are
established. The performance goals and targets chosen for the Company, each
business unit, division, region and site reflect the Company’s strategy,
competitive situation and market potential. The award may be weighted on a
combination of the overall performance of the Company, business unit, division,
region or site. Actual performance goals and goal definitions are included with
the personalized incentive compensation statement materials.


Calculation of Awards


In calculating your award, actual base salary during the Program year will be
utilized. Please note that if your salary or bonus opportunity changes during
the Program year your award will be prorated as explained in the examples below.


Example One: Employee is bonus eligible with a base salary of $40,000 with a
target opportunity of 20% and receives a merit increase of 2% on 7/1/2019. Bonus
calculation would be as follows:


$40,000 x 20% = $8,000 (target award) x performance factor x goal weighting x
proration 6/12ths
plus
$40,800 x 20% = $8,160 (target award) x performance factor x goal weighting x
proration 6/12ths 


Example Two: Employee is bonus eligible with a base salary of $40,000 with a
target opportunity of 20% and receives a promotion on 7/1/2019 with a base
salary of $45,000 and a target opportunity of 25%. Bonus calculation would be as
follows:


$40,000 x 20% = $8,000 (target award) x performance factor x goal weighting x
proration 6/12ths 
plus
$45,000 x 25% = $11,250 (target award) x performance factor x goal weighting x
proration 6/12ths 


The performance factor is directly related to financial performance relative to
the established threshold, target and superior performance goals. If actual
financial results fall between the threshold, target or superior performance
levels, straight-line interpolation will be used to determine the performance
factor. Multiple goal weightings must add to 100%.


Payment of Awards


Generally, all awards are paid out annually; however, certain non-executive
officer positions, if approved by the Committee and the applicable business unit
president, may be paid out quarterly or semiannually.


Generally, all awards will be paid out in cash, net of applicable withholding
taxes. While awards are generally paid as soon as practicable after the audited
financial results are available for the performance period, in the Committee’s
sole discretion, payments to participants other than executive officers of the
Company may be based on an estimation of the audited financial results.
Additionally, awards may be paid in one or more installments, in the Committee’s
sole discretion.


In no event will any portion of any awards payable under the Program (including
any pro rata awards paid upon certain terminations of employment described below
and any installments) be paid later than March 15, 2020.






3





--------------------------------------------------------------------------------






Discretionary Adjustment of Awards


The Committee retains discretion to adjust payouts up or down on a case-by-case
basis. Individual award payouts may be adjusted downward or eliminated entirely
due to personal performance of job responsibilities and/or noncompliance with
corporate policy or controls.


In addition, consistent with the terms of the Omnibus Plan, as applicable, the
Committee may adjust any or all financial goals during performance period to
reflect unforeseen, unusual or extraordinary events or circumstances including
but not limited to (i) changes in accounting principles or practices, (ii)
extraordinary gains or losses on the sale of assets, (iii) new or amended laws
or regulations, and (iv) acquisitions or divestitures.


The Committee also has the authority to impose such other limitations on awards
as it may deem necessary or appropriate.


Prorated Awards


In the event that an individual transfers between business units or is promoted
during the course of a performance period, a prorated award may be earned based
on the time spent in each position.


All eligible employees hired or promoted on or before the 15th of the month will
be prorated based on the number of months of Program eligibility, including the
month of hire.


All eligible employees hired or promoted on or after the 16th of the month will
be eligible to participate in the Program at the beginning of the following
month.


All eligible employees hired on or after November 1st of the current year will
not be eligible to participate in the Program until the beginning of the next
Program year.


Termination of Employment


Forfeiture


Generally, upon termination of employment for any reason, the individual will
forfeit any award that has not been paid.


Retirement, Disability or Death


In the event that employment is terminated as a result of retirement (defined
below), disability (defined below) or death, the award will be prorated based on
the number of months employed during the performance period prior to the
termination of employment and based on and subject to actual performance during
the performance period, in accordance with the Program. Payment will be paid as
soon as practicable in the following year after the audited financial results
are available for the performance period, but in no event later than March 15,
2020. In the event of death, the award will be paid to the individual’s
beneficiary or, if no beneficiary is named, to their estate.


For purposes of the Program: (i) retirement shall mean a termination of a
participant’s employment, other than for Cause, on or after the attainment of
age 65, and (ii) disability shall mean the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment for the period of time as set forth under the long term
disability program maintained by the Company for the benefit of the participant.


4





--------------------------------------------------------------------------------






Voluntary Termination or Termination by the Company


In the event that a participant voluntarily terminates from employment or is
involuntarily terminated by the Company, the participant will forfeit any award
that has not been paid, in accordance with the Program. In other words, a
participant must be employed by the Company on the date the award is actually
paid by the Company.


Termination or Modification of the Program


The Committee may modify or terminate the Program at any time, effective at such
date as the Committee may determine. The Committee or Board may, prior to the
end of the Program year, adopt a resolution fixing a minimum aggregate amount,
which amount is in the Committee or Board’s discretion (a “Pool”), to be paid to
participants under the Program for 2019. After such a Pool is established, (i)
the Program may not be modified or terminated and the amount of the Pool may not
be reduced after December 31, 2019, and (ii) any amounts forfeited by individual
participants hereunder because they are not employed as of the payment date will
not reduce the Pool but will be reallocated among other participants in the
Program, and shall not revert to the Company.


























5



